Citation Nr: 1745657	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  13-32 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to increases in the (0 percent prior to August 27, 2015 and 60 percent from that date) ratings assigned for renal disease.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

N. Staskowski, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1968 to April 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Appeals Management Center (AMC), which granted service connection for renal failure with hypertension (HTN), rated 0 percent (under Code 7541), effective November 15, 2006.  The Veteran's record is now in the jurisdiction of the Columbia, South Carolina, RO.  In January 2015 a videoconference hearing was held before the undersigned; a transcript is in the record.  In June 2015 this matter was remanded for additional development.  In October 2015 the AMC increased the rating for renal disease to 60 percent (under Code 7530 instead of the previous rating under Code 7541) effective August 27, 2015.  The issue is characterized to reflect that "staged ratings" are now assigned, and that both "stages" are for consideration.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claim.  The October 2015 rating decision granted a 60 percent rate for renal disease, effective August 27, 2015 (the date of an examination) based on a finding of "definite decrease in kidney function".  The record contains multiple reports of VA examinations and private treatment records.  There is no medical opinion in the record that identifies when "definite decrease in kidney function" was first shown.  

A September 2006 private nephrology consultation notes chronic kidney disease stage 3, probably from past episodes of accelerated HTN.  On December 2006 VA examination for diabetes mellitus (DM) the Veteran's blood pressure (BP) readings were 140/84, 144/84, and 136/84.  Creatinine was 2.0, and BUN was 19.  The Veteran weighed 225 lbs.  He stated his weight had declined to 200 lbs, but that he had gained weight back to 225 lbs.  The examiner opined that the Veteran's chronic kidney disease was more likely secondary to HTN than to DM.

A March 2007 renal clinic treatment record notes the Veteran's chronic kidney disease as stage 3 (suggesting an advanced stage), probably from past episodes of accelerated HTN.  On April 2007 VA examination for DM the Veteran's BP reading was 120/88.  The Veteran's weight was 230 lbs.  The examiner opined that the Veteran's chronic kidney disease was secondary to HTN.  On July 2007 nephrology consultation the Veteran's HTN noted to be "usually well controlled."  His vital signs included  BP 130/68 and weight 240.  It was noted that he did not have problems with edema.  The impression was mild renal insufficiency consistent with DM and HTN.

On March 2008 VA examination for DM, genitourinary, and HTN evaluation the examiner referred to the Veteran's elevated blood creatinine levels and noted that those contributed to past episodes of accelerated HTN for which he was placed on HTN medication as a measure against renal insufficiency.  

A January 2013 private DM consultation record notes that the Veteran "understands that he has lost 60 percent of his renal function."  On September 2013 VA examination the examiner noted a diagnosis of mild renal insufficiency secondary to DM in 2007.   Creatinine results were 1.9 mg% and BUN was 15mg%.  It was noted that symptoms included recurring proteinuria.

At the January 2015 videoconference hearing the Veteran testified that he was on medication for HTN, but not on dialysis.  He testified he used the restroom 25-30 times per day; he attributed fatigue, weight loss, and lethargy to his kidney condition.

On August 2015 VA examination it was noted that the Veteran had a history of chronic renal disease.  He took Lisinopril for HTN.  The examiner noted that the Veteran's renal failure with HTN had remained stable without recent progression in the past 2.5-3 years.
Although the record contains multiple examination reports and treatment records pertaining to the Veteran's renal failure associated with HTN and DM it does not include a clear medical opinion regarding when a definite decrease in renal function was first shown, and does not identify the diagnostic studies that would establish a definite decrease in renal function.  A remand for an advisory medical opinion that addresses those questions is necessary. 

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify all providers of evaluations or treatment he has received for his kidneys, and to provide authorizations for VA to secure for the record complete clinical records of such private evaluations and treatment (i.e. any such records not already associated with the record).  The AOJ should obtain for the record complete clinical records from all providers identified (i.e., any records not already associated with the claims file).

2.  Thereafter, the AOJ should forward the Veteran's record to a nephrologist or internist for review and an advisory medical opinion.  Based on a review of the complete record (to include all pertinent laboratory studies during the evaluation period), the consulting provider should provide an opinion that responds to the following:

(a)  Prior to August 27, 2015, is there any clinical indication of constant or recurring albumin with hyaline and granular casts or red blood cells; or, transient or slight edema or HTN at least 10 percent disabling under Code 7101?  If so, please cite to the examination, study, or occasion of treatment when such finding was made.
(b)  Prior to August 27, 2015, is there any clinical indication of constant albuminuria with some edema, and/or HTN with diastolic pressure predominantly 120 or more?  If so, cite to the occasion.

(c)  Please identify the earliest clinical indication of a definite decrease in kidney function.  Specifically, is there evidence of such prior to August 27, 2015?  If so please identify the earliest clinical data/diagnostic studies that reflect definite decrease in kidney function.  The rationale should include discussion of the 2007 renal clinic records and the January 2013 DM consultation (cited above), in particular the significance of the notations of "stage 3" renal disease and the observation that 60 percent of renal function was lost.

3.  The AOJ should then review the record and re-adjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

